DETAILED ACTION
This action is in response to the application filed 1 May 2020 , claiming benefit back to 2 November 2017.
	Claims 1 – 10 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Specification
The title of the invention is not descriptive (noting that there are over 1300 US Patents and PGPubs with “Evaluation System” in the title).  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 7  recites the limitations of generating a plurality of sample groups from samples to be used for learning; generating a plurality of prediction models while inhibiting overlapping of a sample group to be used for learning among generated sample groups; generating an objective function based on an explained variable predicted by each of the prediction models and based on a constraint condition for optimization; optimizing a generated objective function; and evaluating a result of the optimization by using a sample group that has not been used in learning of a prediction model used for generating an objective function targeted for the optimization.. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical calculations by performance of the limitations in the mind1.  For example, the claim language encompasses a user evaluating a result of a solved objective function against a sample group, i.e. data. The mere nominal recitation of a generic processor does not take the claim limitation out of the abstract process groupings. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 7 recites no additional limitations. Independent claim 1 includes the additional limitation of an evaluation system comprising a hardware processor configured to execute a software code, however this is recited at a high level of generality, and merely automates the steps or allows the user to perform the steps on the components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the evaluation system). Independent claim 9 recites the additional limitation of a non-transitory computer readable information recording medium storing an evaluation program, however this is recited at a high level of generality, and merely automates the steps or allows the user to perform the steps on a computer. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 6:
Claim 2 merely recites additional mathematical calculations of generating, optimizing and evaluating the result of an objective function;
Claim 3 merely recites additional mathematical calculations of calculating a result;
Claim 4 merely recites additional mathematical calculations and mental processes of generating sample groups, generating models and objective functions, and evaluating the result of the optimized objective function;
Claim 5 merely recites the intended results and the types of data used in the mathematical calculations and mental processes;
Claim 6 merely recites additional mathematical calculations and mental processes of generating an additional objective function. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. a hardware processor configured to execute a software code and non-transitory computer readable information recording medium storing an evaluation program] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry2  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0095] – [0098], provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation3.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
           



Allowable Subject Matter
Claims 1 – 10 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
	The closet prior art of record includes Myr, David  et al. (U.S. 20050096963), which discloses a system and method for profit maximization in retail industry; Verma; Sushil Kumar et al. (U.S. 7908164), which discloses a spot market profit optimization system; Brueckner; Michael et al. (U.S. 20160078361), which discloses optimized training of linear machine learning models; Narsky Ilya (U.S. 9652722), which discloses a system for generating classification model, has processor for updating training data by removing one of identified observations, updating classification model based on updated training data and outputting classification model; Yabe; Akihiro et al. (U.S. 20190018823), which discloses an information processing device, information processing method, and recording medium; Yabe; Akihiro et al. (U.S. 20190026660), which discloses an optimization system, optimization method, and recording medium; Barajas; Leandro G. et al. (U.S. 20110099136), which discloses a method and system for concurrent event forecasting; Amano; Shunichi et al. (U.S. 20170061284), which discloses optimization of predictor variables; and Bertsimas, Dimitris, et al. "Theory and Applications of Robust Optimization." SIAM Review, vol. 53, no. 3, 27 Oct. 2011, pp. 464- 501., doi:10.1137/080734510.
	However, with respect to exemplary independent claim 1, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) I.C. Mathematical calculations; see MPEP 2106.04(a)(2) III. B. and III.C. 
        2 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        3 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).